 

 

 

 

 

 

 

 

 

- . saat
| iL. = IN
IN THE UNITED STATES DISTRICT COURT UL | 2 2021 iy
FOR THE EASTERN DISTRICT OF VIRGINIA ™ Uy)
Richmond Division
CLERK, U.S. DISTRICT COURT
RICHMOND, VA
LULA WILLIAMS, et al.,
Plaintiffs,
Vv. Civil Action No. 3:17-cv-46l1

BIG PICTURE LOANS, LLC, et al.,

Defendants.

MEMORANDUM OPINION

This Memorandum Opinion address an objection tendered by
Defendant Matt Martorello in opposition to PLAINTIFFS’ RENEWED
MOTION FOR CLASS CERTIFICATION OF CLAIMS AGAINST DEFENDANT MATT
MARTORELLO (“Motion for Class Certification”) (ECF No. 967).
The objection, which is laid out in Martorello’s OPPOSITION TO
PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION AGAINST MATT
MARTORELLO (“Response Memorandum”) (ECF No. 1007), argues that
the proposed class members waived their right to serve as class
representatives. Plaintiffs responded to that objection in
PLAINTIFFS’ REPLY IN SUPPORT OF RENEWED MOTION FOR CLASS
CERTIFICATION AGAINST DEFENDANT MATT MARTORELLO (“Reply
Memorandum”) (ECF No. 1055). And, on June 29, 2021, the Court
heard argument on, inter alia, the objection in question.

Having considered all of the submitted information,
including the information set forth on the record during the

hearing on June 29, 2021, the Court finds that the proposed

 
class members did not waive their right to participate in a
class action against Defendant Matt Martorello (“Martorello”).
The remainder of the Court’s analysis of Plaintiffs’ Motion for
Class Certification will be addressed in a separate memorandum
opinion.

I. BACKGROUND

The facts surrounding this lawsuit have been recounted by
this Court on numerous occasions. See, @.g., MEM. OP., ECF No.
944. For the purposes of deciding the enforceability of the
class action waiver (which is primarily a question of contract
interpretation), it suffices here to provide only a brief
summary of the broader merits dispute. The relevant text of the
loan contract is provided in the Appendix.

This case is one of four similar, but distinct, actions}!
“arising out of a so-called ‘Rent a Tribe’ scheme allegedly
orchestrated by Matt Martorello (‘Martorello’), members of his
family, companies that he controls, and investors who allegedly
funded the scheme (the ‘Martorello Defendants’)” along with two

“entities formed under the tribal laws of the Lac View Band of

 

1 In addition to this case, i.e., Williams, et al. v. Big Picture

 

 

 

 

 

Loans, LLC, et al., 3:17-cv-461 (E.D. Va.} (“Williams”), the
other related cases are (1) Renee Galloway, et al. v. Big
Picture Loans, LLC, et al., 3:18-cv-406 (E.D. Va.) (“Galloway
I”), (2) Renee Galloway, et al. v. Martorello, et al., 3:19-cv-
314 (E.D. Va.) (“Galloway II”), and (3) Renee Galloway, et al.

 

Vv. James Williams, Jr., et al., 3:19-cv-470 (E.D. Va.)
(“Galloway III”).
Lake Superior Chippewa Indians (‘LVD’),” i.e., “Big Picture
Loans, LLC (‘Big Picture’) and Ascension Technologies, Inc.
(‘Ascension’) (collectively sometimes referred to as the ‘Tribal

Defendants’).” Williams v. Big Picture Loans, LLC, 3:17-cv-461,

 

2020 U.S. Dist. LEXIS 216792, 2020 WL 6784352, at *1-2 (E.D. Va.
Nov. 18, 2020) (Payne, J.). The term “Rent-a-Tribe” refers to
the practice of so-called payday lenders partnering with Native
American tribes “in an effort to cloak the payday lenders in the
sovereign immunity of Native American tribes, and, in so doing,
to preclude enforcement of the interest rate caps in state usury
laws.” See MEM. OP. at 4, ECF No. 944. Plaintiffs’ basic
contention across all four cases is that Martorello (and the
now-dismissed Tribal Defendants) were involved in such a scheme.

The lending operations evolved over time, but they began
with the use of a so-called tribal lending entity named Red Rock
Lending, LLC (“Red Rock”) which used Bellicose, LLC, a non-
tribal entity owned and operated by Martorello, to handle the
lending operations and the servicing of loans. For reasons that
need not be discussed here, around 2013, Red Rock, Bellicose,
and another corporate entity were restructured into a new
lending entity — i.e., Big Picture.

The loan contracts at issue in this Opinion are the loan
contracts by which Plaintiffs received high-interest small-

dollar loans from either Red Rock or Big Picture. See Ex. 1,
ECF No. 1055-1.2. A very high percentage of the payments on those
loan contracts made their way to Martorello through a rather
byzantine corporate structure.

Martorello’s objection is based on the “class action
waiver” in the “Waiver of Jury Trial” provision of the contract;
however, that heading is misleading because the “Waiver of Jury
Trial” provision actually contains, for disputes arising from
the loan contract: (1) an agreement that the LVD’s Tribal
Dispute Resolution Procedure will be the “sole and exclusive
dispute resolution mechanism”; (2) a waiver of the right to a
trial by jury; (3) language consenting to the jurisdiction of
the LVD; (4) a waiver of the right to serve as a class action
representative or to participate in a class; and (5) a waiver of
the right to pursue “litigation or arbitration.” See Ex. 1 at
6, ECF No. 1055-1. This Opinion will use the term “waiver” or
“class action waiver” to refer to all of the waivers contained
in the discussion of the several provisions because that is how

the parties have presented them.

 

2 Martorello refers to an ostensibly identical loan contract
in his response brief (ECF No. 734-1), but that version of the
contract has one fewer page than Plaintiffs’ version. Compare

Ex. 1, ECF No. 734-1 with Ex. 1, ECF No. 1055-1. In any case,
Martorello appears to accept that the sample loan contract in
ECF No. 1055-1 is an accurate and representative copy of the
loan contracts from both lenders over the relevant class period
(i.e., 2013-2019). See Hearing Tr. 65:21-24, 90:19-91:6, ECF
No. 1104; see also Hearing Tr. 40:2-41:14, ECF No. 1104.
II. DISCUSSION

Deciding whether the class action waiver applies to block
Plaintiffs’ ability to serve as class action representatives
involves two distinct questions: does the class action waiver
apply to claims against Martorello? And, if it does, is the
waiver, nevertheless, unenforceable? For the reasons set forth
below, the Court finds that the waiver does not apply to
Martorello, and even if it did, the waiver is unenforceable.
A. Does the waiver of class certification apply to Martorello?

Martorello asserts that the class action waivers apply to

him,4 a non-party to the loan agreement, for two reasons.°®

 

3 “Ordinarily, it is preferable to articulate a single basis
for decision and, conversely, to refrain from making alternative
holdings.” Amato v. City of Richmond, 875 F. Supp. 1124, 1139

 

(E.D. Va. 1994) (Payne, J.). However, because these issues are
highly amenable to appeal — particularly at this stage in the
litigation, “this case presents one of those unusual

circumstances where it is appropriate to articulate an
alternative ground of decision.” Id.

4 Martorello’s Response Memorandum did not explain how this
argument related to the Rule 23 factors governing class
certification. See Fed. R. Civ. P. Rule 23(a)-(b). At oral

argument, Martorello’s counsel clarified that the waiver
arguments related to the adequacy of the class representatives
under Rule 23(a)(3) and the superiority of the class action

vehicle under Rule 23(b) (3). Hearing Tr. 62: 2-13, ECF No.
1104.
5 Martorello’s Response Memorandum also attempted to argue

that he could enforce the contract because he was a “servicer,”
but at oral argument, both parties expressly denied that
Martorello was a servicer. Hearing Tr. 55:16-56:7, 94:2-3, ECF
No. 1004.
First, the class action waivers apply to “disputes and claims
related to or arising under this Agreement[,]” and according to
Martorello, Plaintiffs’ claims constitute disputes arising under
the loan agreement. Ex. 1 at 6, ECF No. 1055-1. And, second,
the class action waivers apply to “related third parties” (a
defined term in the contract), and Martorello asserts that he is
a related third party by virtue of being an “affiliated entity”
and an “alleged agent.” Resp. Mem. at 4, ECF No. 1007. Neither
argument is persuasive.

1. The waiver cannot apply to strangers to the contract.

First, it is axiomatic that a contract is only binding on
the parties to the contract, absent certain limited exceptions.
13 WILLISTON on Contracts § 37.1 (4th ed.) (“The mere fact of
entering into a contract gives rise to a relationship between or
among the contracting parties known as ‘privity.’ Under the
traditional common-law rule, only parties in privity of contract
could sue on the contract[.]”) (footnote omitted); see also

Privity of Contract, BLack’s Law Dictionary (lith ed. 2019) (“The

 

relationship between the parties to a contract, allowing them to
sue each other but preventing a third party from doing so.”).
Martorello admits, as he must, that he was not a party to the
loan contracts. See Resp. Mem. at 3, ECF No. 1007. #£And, he
provides no explanation for why the general rule of privity of

contract would not apply merely because of the subject matter of

6
Plaintiffs’ lawsuit. Martorello cannot, therefore, claim a
right to enforce any part of the loan contract purely because
the current suit is a dispute or claim arising from the loan
contract.

2. Martorello is not a related third party.

Of course, it is possible that third-parties can be made
beneficiaries of a contract. 13 WILLISTON on Contracts § 37.1 (4th
ed.). And, if a third-party is a beneficiary of a contract, the
third-party may claim its benefits. However, to do that, the
third party must be designated a beneficiary in the contract.
13 WILLISTON oN Contracts § 37.29 (4th ed.). Martorello was not so
named and thus cannot claim third-party beneficiary status
unless he is a “related third party” under the loan agreement.

For the reasons that follow, Martorello is not a “related
third party” within the meaning of the loan contract. The loan
contract states:

For purposes of this Waiver of Jury Trial provision
and Tribal Dispute Resolution Procedure provision

above, the words ‘dispute’ and ‘disputes’ are given
the broadest possibly meaning and include, without

 

 

 

limitation, . . . ¢h) all claims asserted by You
individually against Us and any of Our _ employees,
agents, directors, officers, shareholders,
governors, managers, members, parent company or
affiliated entities (hereinafter collectively

 

referred to as ‘related third parties’), including
claims for money damages and/or equitable or
injunctive relief;

 
Ex. 1 at 6, ECF No. 1055-1 (emphasis added) .§& The phrase
“related third parties” subsequently appears six times in the
loan contract and is never redefined or used in a manner that
would contradict this definition. In his Response Memorandum,
Martorello asserts that he was both an “agent” and an
“affiliated entity.” Resp. Mem. at 4, ECF No. 1007. Martorello
argues that he and the companies “he managed were ‘affiliated
entities’ because they provided consulting and servicing
assistance to the Tribal Lender prior to the sale of Bellicose.”
Resp. Mem. at 4, ECF No. 1007 (footnote omitted). And,
according to Martorello, he should be viewed as an “agent”

because of Plaintiffs’ own arguments.’ Resp. Mem. at 4, ECF No.

 

6 The fact that several provisions of the loan contract specify
exactly to which non-parties they apply (e.g., managers,
shareholders, etc.) further undermines Martorello’s prior
argument that the waiver is over a “subject matter category”
that could apply to him despite his lack of privity.

7 At oral argument, counsel for Martorello stated, arguably
for the first time, that Martorello was an agent because he was
a consultant. Hearing Tr. 94:24-25, ECF No. 1104; see also

Resp. Mem. at 4, ECF No. 1007 (arguing that Martorello-managed
companies were consultants to the Tribe’s business and that
Martorello and his companies were ‘affiliated entities’ because
they provided consulting services to the Tribal Lender prior to
the sale of Bellicose). This argument was based on a separate
clause in the same Waiver of Jury Trial provision which states
that the waiver applies to “(a) all claims, disputes ofr
controversies involving the parties to this Agreement and Our
employees, servicers, and agents, including but not limited to
consultants, banks, payment processors, software providers, data
providers and credit bureaus[.]” Ex. 1 at 6, ECF No. 1055-1
(emphasis added). Arguments presented for the first time at
oral argument will not be considered. First Tennessee Bank Nat.

8

 

 
1007 (“Plaintiffs allege[d] (incorrectly) that Martorello and
businesses he managed were agents behind the entire lending
business.”). Martorello is mistaken on all counts.

At this point it is appropriate to clarify that the loan
contract explicitly states that the words “We,” “Us,” “Our,” and
“Lender” all refer to one of the two tribal lenders, i.e. Big
Picture or Red Rock. Ex. 1 at 3, ECF No. 1055-1. Thus, the
phrases “Our . . . agent” and “Our . . . affiliated entities”
refer to the lender’s ({i.e., Big Picture or Red Rock’s) agent or
affiliated entity, not the agent or affiliated entity of the LVD
or any other entity involved in the loan scheme. And, the term
“affiliated entity” is not defined in the loan contract. See
Ex. 1, BCF No. 1055-1.

a. Martorello is not an “affiliated entity.”

Martorello is not an affiliated entity of either lender
(i.e., Red Rock or Big Picture Loans). In his Response
Memorandum, Martorello argued, without any citation to the
record, that he and his companies were “affiliated entities” to

Red Rock and Big Picture Loans because he and his companies

 

Ass'n v. Global Title, LLC, 3:09-cv-550, 2010 WL 5187834, *1

 

 

 

(Nov. 16, 2010) (citing North Carolina Alliance for Transp.
Reform, Inc. v. U.S. Dept. Of Transp., 713 F. Supp. 2d 491, 510
(M.D.N.C. 2010)). Even if the Court were prepared to consider

such an argument, counsel for Martorello were not able to
identify specific portions of the record that would show that
Martorello was a consultant (and therefore an agent) of either
lender. Hearing Tr. 94:24-95:14, 152:1-8, ECF No. 1104.
“provided consulting and servicing assistance to the Tribal
Lender prior to the sale of Bellicose.” Resp. Mem. at 4, n.3,
ECF No. 1007 (footnote omitted).

At oral argument, counsel for Martorello argued, for the
first time, that evidence of the alleged affiliate relationship
can be found in the servicing agreement between Red Rock (the
lender) and Bellicose (a Martorello company). Hearing Tr.
150:9-151:14, ECF No. 1104. Because the argument was presented
for the first time at oral argument, it cannot be considered.
First Tennessee Bank Nat. Ass’n v. Global Title, LLC, 3:09-cv-
550, 2010 WL 5187834, *1 (Nov. 16, 2010) (citing North Carolina
Alliance for Transp. Reform, Inc. v. U.S. Dept. Of Transp., 713
F., Supp. 2d 491, 510 (M.D.N.C. 2010)). But, even if it were
considered, it would fail.

In the 2011 servicing agreement, the term “affiliate” is
defined in reference to the “Enterprise” (i.e., Red Rock) and
the “Servicer” (i.e., Bellicose):

“Affiliate" means as to Servicer or Enterprise, any
corporation, partnership, limited liability company,
joint venture, trust, department or agency or
individual controlled by, under common control with,
or which controls, directly or indirectly Servicer
or Enterprise. "Control" means (i) ownership,
control, or power to vote twenty five percent (25%)
or more of the outstanding shares of any class of
voting securities, directly or indirectly or acting
through one (1) or more persons, (ii) control in any
manner over the election of a majority of the

directors, trustees, or general partners (or
individuals exercising similar functions), or (iii)

10
the power to exercise, directly or indirectly, a
controlling influence over management or policies.”

 

Ex. 5 at 5, @ 2.1, ECF No. 968-5 (emphasis added); accord
Affiliate, Buack’s Law Dicrionary (llth ed. 2019). Both parties
agree that under the aforementioned definition, Martorello would
be an “affiliate.” Hearing Tr. 151:11-20, ECF No. 1104.

However, they differ on how that definition of “affiliate”
compares to the term “affiliated entity” in the loan contract.
Martorello argues that the term “entity” can include a natural
person, Resp. Mem. at 4, n.3, ECF No. 1007, and thus, appears to
be saying that the term “affiliated entity” is equivalent to the
term “affiliate” as used in the 2011 servicing agreement.
Plaintiffs argue that the term “affiliated entity,” as opposed
to the term “affiliate,” is more naturally read to refer to a
corporate entity that is related to Red Rock or Big Picture
through some kind of control relationship. See Reply Mem. at
14-18, ECF No. 1055.

Because there is no definition of “affiliated entity” in
the contract, the Court must look to the common and ordinary
meaning the term, which can include referring to dictionary

definitions. Nationwide Mut. Ins. Co. v. Overlook, LLC, 785 F.

 

Supp. 2d 502, 518 (E.D. Va. 2011). The common and ordinary
meaning of “affiliate” is essentially what the 2011 servicing

agreement stated, i.e., “A corporation that is related to

11i
another corporation by shareholdings or other means of control;
a subsidiary, parent, or sibling corporation,” and in certain
contexts, the term “affiliate” could include an individual.
Affiliate, BLack’s Law Dictionary (llth ed. 2019). However, the
common and ordinary meaning of “entity” is “an organization
(such as a business or governmental unit) that has a legal
identity apart from its members or owners. ”8 Although both
“affiliate” and “entity” can sometimes refer to individuals, the
common and ordinary meaning of “affiliated entity” refers to a
business organization, not an individual. And, at least one
court that has had occasion to consider the plain and ordinary
meaning of “affiliated entities” has come to the_- same
conclusion.’ Under this reading, the term “affiliated entities”

cannot refer to Martorello.

 

8 Entity, BLack’s Law Dictionary (11th ed. 2019); accord Entity,

MERRIAM-WEBSTER. COM, https: //www.merriam-
webster.com/dictionary/entity (last visited July 6, 2021); but
see Entity, AMERICAN HERITAGE DICTIONARY,
https://www.ahdictionary.com/word/search.html?q=entity (last

visited July 6, 2021) (using “entity” in a sentence to refer to
an individual).

29 See Bd. of Trustees of Leland Stanford Junior Univ. v. Agilent
Techs., Inc., No. 18-CV-01199-VC, 2019 WL 4729602, at *1 (N.D.
Cal. Aug. 13, 2019) (“If one company owns another, those
companies are affiliated entities in the ordinary sense of the
term.”); see also Silva v. Butori Corp., No. CV-19-04904-PHxX-
MTL, 2020 U.S. Dist. LEXIS 81367, *12 (D. Ariz., May 8, 2020)
(referring to the Black’s Law and Merriam Webster definitions of
“affiliate” and “affiliated,” respectively, to determine the
plain and ordinary meaning of the term “affiliated entity”).

 

 

12
b. Martorello is not an “agent” of either lender.

Additionally, Martorello is not an agent of either lender.
To begin, notwithstanding Martorello’s assertions to the
contrary, Resp. Mem. at 4, ECF No. 1007, Plaintiffs never
alleged that Martorello was an agent of the LVD (quite the
opposite actually). See, e.g., Compl. 4 3, ECF No. 1
(describing Martorello as the mastermind behind the LVD’s
lending operations). And, in any case, the loan contract uses
“agent” to refer to an agent of the lender, not the LVD.
Martorello has not pointed the Court to any evidence in the
record that he was an agent of Red Rock or Big Picture.

Based on the loan contract and the parties’ written and
oral arguments, the “Waiver of Jury Trial” provision, which
includes the class action waiver, does not apply to Martorello.
B. Is the waiver valid and enforceable?

Even if the “Waiver of Jury Trial” provision somehow could
be construed to apply to  Martorello, the waiver is,
nevertheless, unenforceable. According to Plaintiffs, this is
because of the prospective waiver doctrine. Although the
prospective waiver doctrine has most commonly been associated
with arbitration agreements, the rationale behind the doctrine

supports its application in contexts beyond mandatory

arbitration agreements.

13
From its origins in Mitsubishi Motors Corp. v. Soler

 

Chrysler-Plymouth, Inc., the prospective waiver inquiry has

 

focused on whether a party has waived, in advance, its right to
pursue federal statutory remedies. 473 U.S. 614, 637 n.19
(1985) (“{I]n the event the choice-of-forum and choice-of-law
clauses operated in tandem as a prospective waiver of a party’s
right to pursue statutory remedies for antitrust violations, we
would have little hesitation in condemning the agreement as
against public policy.”). Though decisional law has been
concentrated on mandatory arbitration claims, it is the waiver
of important federal rights that is at issue, not merely the
suitability of arbitral forums. Am. Exp. Co. v. Italian Colors
Rest., 570 U.S. 228, 240 (2013) (Kagan, J. dissenting)
(“[C]ourts will not enforce a prospective waiver of the right to
gain redress for an antitrust injury, whether in an arbitration
agreement or any other contract.”). This understanding is
reflected in the recent cases of the Fourth Circuit examining
the enforceability of various Tribal lending contracts.

Hayes v. Delbert Servs. Corp., 811 F.3d 666, 673 (4th Cir. 2016)

 

(“This arbitration agreement fails for the fundamental reason
that it purports to renounce wholesale the application of any
federal law to the plaintiffs' federal claims.”); Dillon v. BMO

Harris Bank, N.A., 856 F.3d 330, 335 (4th Cir. 2017) (“These

 

terms throughout the underlying loan agreement further

14
illustrate that the choice of law provision in the arbitration
agreement ‘disavow[s] the application of all state and federal
law’ and ‘unambiguously forbids an arbitrator from even applying

the applicable law.’”); Gibbs v. Haynes Invs., LLC, 967 F.3d

 

332, 340-41, 343-44 (4th Cir. 2020) (describing a tribal loan
contract as problematic because consumers were functionally
prohibited from enforcing the federal RICO statute); Gibbs v.

Sequoia Capital Operations, LLC, 966 F.3d 286, 294 (4th Cir.

 

2020) (“In summary, because the effect of the choice-of-law
provisions is to stymie the vindication of the federal statutory
claims that the borrowers seek to enforce, they amount to a
prospective waiver and render the delegation provisions
unenforceable.”). Therefore, where a provision of a contract
mandates an alternative dispute resolution procedure that
amounts to a substantive waiver of federally protect rights, the
provision is unenforceable. See Hayes v. Delbert Servs. Corp.,
811 F.3d 666, 674-75 (4th Cir. 2016).

When viewed in the context of the Tribal Financial Services
Regulatory Authority Code (the “Code”) and the loan agreement as
a whole, the “Waiver of Jury Trial” provision clearly amounts to
a substantive waiver of federally protected rights. Although
there is no express renunciation of federal law, the net result

of the loan contract is that the consumers have no meaningful

15
way to vindicate their federal rights. This is demonstrated by
the following provisions:

o The governing law of the contract, by its terms, is “the
laws of the Lac Vieux Desert Band of Lake Superior
Chippewa Indians (‘Tribal law’),?® including but not
limited to the Code as well as applicable federal law.”
Ex. 1 at 5, ECF No. 1055-1.

o The Code states that the lender must “conduct business in
a manner consistent with the principles of federal
consumer protection law, including, without limitation”
ten enumerated federal consumer financial protection laws
or regulations.!! Ex. 6 @ 6.2, ECF No. 1055-6 (emphasis
added).

 

o The Tribal Dispute Resolution Procedure is the sole
method of resolving any disputes any under the contract.
Ex. 1 at 5, ECF No. 1055-1 (“All disputes shall be solely
and exclusively resolved pursuant to the Tribal Dispute
Resolution Procedure set forth in Section 9 of the Code

» 7) Ex. 1 at 5, ECF No. 1055-1. This sentiment is
repeated at least four times in the contract. See Ex. 1
at 6 @ 2(c), ECF No. 1055-1 (“YOU CONSENT TO THE
JURISDICTION OF THE TRIBE AND HAVE READ AND AGREE TO BE
BOUND SOLELY BY THE TRIBAL DISPUTE RESOLUTION PROCEDURE
FOUND IN THE CODE[.]”); Ex. 1 at 6 @ 4, ECF No. 1055-1
(“All disputes arising out of, relating to, or in
connection with this Agreement shall be finally settled
under the Tribal Dispute Resolution Procedure.”); Ex. 1
at 7, ECF No. 1055-1 (“You acknowledge and agree that
this Agreement is subject solely and exclusively to the
Tribal law and jurisdiction of the Lac Vieux Desert Band
of Lake Superior Chippewa Indians.”); Ex. 1 at 7, ECF No.
1055-1 (“[T]he Tribal Dispute Resolution Procedure is the
sole and exclusive forum for resolving disputes and/or
claims arising from or relating to this Agreement.”).

 

10 Neither party has submitted any Tribal law (that is, other
than the Code) for this Court’s consideration.

11 Notably, the list of federal consumer financial protections,
while not exhaustive, does not include the federal RICO statute
which Plaintiffs are suing under in this case.

16
“The Tribal Dispute Resolution Procedure has been created
by the Tribe as a courtesy to consumers and is the sole
and exclusive dispute resolution mechanism for disputes
and claims related to or arising under this Agreement.”
Ex. 1 at 6, ECF No. 1055-1 (emphasis added).

Under the Tribal Dispute Resolution Procedure, consumers
must first lodge an informal complaint with the lender.
Ex. 1 at 6, ECF No. 1055-1. The lender will then
investigate the complaint and respond. Id. If the
consumer is unhappy with the lender’s response, the
consumer can initiate a Formal Dispute Resolution by
requesting that the Tribal Financial Services Regulatory
Authority (“Authority”) review the lender’s decision.
Id. The Authority will decide if the consumer can have a
hearing or not and will ultimately render its own
decision. Id. An Authority decision may be appealed to
the Tribal Court, id., but the scope of the Tribal
Court’s review is roughly that of a federal court
reviewing a federal agency’s decision. See Ex. 6 at 29,
ECF No. 1055-6. And, the Tribal Court’s decision may not
be appealed. Ex. 6 at 30, ECF No. 1055-6.

Under the Tribal Dispute Resolution Procedure, “[a]
person’s complaint to the Lender shall be considered
similar in nature to a petition for redress submitted to
a sovereign government, without waiver of sovereign
immunity and exclusive jurisdiction, and does not create
any binding procedural or substantive rights for a
petitioner.” Ex. 1 at 6, ECF No. 1055-1 (emphasis
added).

The Tribe and the Lender (i.e., Big Picture or Red Rock)
both “express” their “intention” “to fully preserve, and
not waive either in whole or in part, exclusive
jurisdiction, sovereign immunity, and any other rights,
titles, privileges and immunities to which they are
entitled.” Ex. 1 at 6, ECF No. 1055-1.

The loan contract also waives a consumer’s right to a
trial by jury, the right to serve as ae class
representative, and the right to arbitration. Ex. 1 at
6, ECF No. 1055-1.

The contract then explicitly adds that “NO LITIGATION OR
ARBITRATION IS AVAILABLE[.]” Ex. 1 at 6, ECF No. 1055-1.

1?
In conjunction, these provisions operate to functionally waive a
consumer’s right to vindicate federally protected statutory

rights. Here, as in Hayes v. Delbert Servs. Corp., the

 

animating purpose of these provisions is to allow the making of

consumer loans free from the strictures of federal law. 811
F.3d 666, 676 (4th Cir. 2016). And, as in Gibbs v. Haynes

Invs., LLC, the practical effect of these provisions is that
“tribal law preempts the application of any contrary law -
including contrary federal law.” 967 F.3d 332, 342 (4th Cir.
2020). In short, the system set up here prevents borrowers from
effectively vindicating any federal statutory claim. Indeed,
the remedial procedures outlined in the contract are courtesies,
not rights. See, e.g., Ex. 1 at 6, ECF No. 1055-1 (“A person’s
complaint to the Lender shall be considered similar in nature to
a petition for redress submitted to a sovereign government,
without waiver of sovereign immunity and exclusive jurisdiction,
and does not create any binding procedural or substantive rights
for a petitioner.”). Taken together, these provisions violate

the prospective waiver rule.!@

 

12 Neither party requested severance of any part of the loan
contract, but in any case, because these issues are pervasive
throughout the loan contract, there would be no way to sever the
offending provisions. See Dillon v. BMO Harris Bank, N.A., 856
F.3d 330, 335 (4th Cir. 2017).

 

18
CONCLUSION
For the foregoing reasons, the Court finds that the waiver
does not apply to Martorello, and even if it did, the waiver is,
nevertheless, unenforceable. Martorello’s objection to class

certification on the waiver theory will be rejected.

t

It is so ORDERED.

Robert E. Payne
Senior United States District Judge

Richmond, ges

Date: July / , 2021

19
